



COURT OF APPEAL FOR ONTARIO

CITATION: Hannora (Re), 2020 ONCA 161

DATE: 20200228

DOCKET: C67176

Watt, Pardu and Roberts JJ.A.

IN THE MATTER OF:  Mwafak Hannora

AN APPEAL UNDER PART XX.1 OF THE
CODE

Andrew Menchynski, for the appellant

Gavin MacDonald, for the respondent,
    Attorney General of Ontario

No one appearing for the respondent,
    the Person in Charge of Ontario Shores Centre for Mental Health Sciences

Heard and released orally:
    February 25, 2020

On appeal against the disposition of the
    Ontario Review Board, dated April 17, 2019.

REASONS FOR DECISION


[1]

In our view, the reasons of the Board are
    manifestly insufficient to permit meaningful appellate review.

[2]

The reasons do not reveal that the Board engaged
    in any meaningful way with the issues of conditional discharge or expansion of
    the community passes to up to 72 hours.

[3]

In the result, we remit the matter to the Board,
    differently constituted, to conduct a new hearing to consider, among other
    issues, whether a conditional discharge or expanded community privileges should
    be imposed or included in the disposition. This new hearing should be held as
    expeditiously as possible, preferably in advance of the next scheduled annual
    review. The current disposition shall remain in effect until that time.

David Watt J.A.

G. Pardu J.A.

L.B. Roberts J.A.


